ICJ_048_NorthernCameroons_CMR_GBR_1961-11-02_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE DU 2 NOVEMBRE 1961

1961

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN ». UNITED KINGDOM)

ORDER OF 2 NOVEMBER 1961
La présente ordonnance doit étre citée comme suit:

« Affaire du Cameroun septentrional
(Cameroun c. Royaume-Uni),
Ordonnance du 2 novembre 1967 : C. I. J. Recueil 1967, p. 58.5»

This Order should be cited as follows:

“Case concerning the Northern Cameroons
(Cameroun v. United Kingdom),
Order of 2 November 1961: I.C.]. Reports 1961, p. 58.”

 

Ne de vente : 953
Sales number

 

 

 
58

INTERNATIONAL COURT OF JUSTICE

YEAR 1961

2 November 1961

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN v. UNITED KINGDOM)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court;

having regard to the Order of 6 July 1961 whereby 1 Novem-
ber 1961 was fixed as the time-limit for the filing of the Memorial
of the Federal Republic of Cameroun, and 1 March 1962 as the
time-limit for the filing of the Counter-Memorial of the United
Kingdom of Great Britain and Northern Ireland, the subsequent
procedure being reserved for further decision;

Whereas, by a letter dated 23 October 1961, the Agent for the
Government of the Federal Republic of Cameroun requested a
two months extension of that time-limit ;

Whereas, by a letter dated 25 October 1961, the letter of the
Agent for the Government of the Federal Republic of Cameroun
was communicated to the Agent for the Government of the United
Kingdom, who was asked to make known the views of that Govern-
ment on the request of the Agent for the Government of the
Federal Republic of Cameroun;

Whereas, by a letter dated 31 October 1967, the Agent for the
Government of the United Kingdom stated that that Government
had no objection to the extension requested by the Government
of the Federal Republic of Cameroun, on the understanding that

4

1961
2 November
General List:
No. 48
NORTHERN CAMEROONS (ORDER OF 2 XI 61) 59

there would be a corresponding extension of two months of the
time-limit fixed for the filing of the Counter-Memorial of the
United Kingdom,

Extends to 3 January 1962 the time-limit for the filing of the
Memorial of the Federal Republic of Cameroun

and to 2 May 1962.the time-limit for the filing of the Counter-
Memorial of the United Kingdom.

Done in French and in English, the French text being authorita-
tive, at the Peace Palace, The Hague, this second day of Novem-
ber, one thousand nine hundred and sixty-one, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Government of the Federal Republic
of Cameroun and to the Government of the United Kingdom of
Great Britain and Northern Ireland, respectively.

(Signed) B. WINIARSKI,
President.

(Signed) S. AQUARONE,
Deputy-Registrar.
